2i35




           OFFICE   OF niE   ATTORNEY   GENERAL   OF TEXAS
                                 AUSTIN

G-C.-
--




                At the PlTrt Qal1.bsurion or tam art t*plrlatuzr,
    uhqft8r   au   paip 89 as t&o 4iots tbtmof, th8 ‘4eiraasum
        8stabllahd thou&D, ftrpur XnteruatLooalsohalarrhl99ki6,*
and providedthat it shouldbo dnrtnlsteredby tla !mrd oi
Rogeak of the Uoivwalty of Texas.
           The hot ot the &gi~U~ture aotobllrkling the *E. D.
Forem Intoraatlonal   WhOlar8hl9 9~6" pxmvl4rdtbt      the
Zurdqrhouldbe us& ior the pur$xs60   of p r o vldb lg
                                                    Mmlur-
ehl 8 in t&s Udnraity of Toxam to fbtudfants   mm-~ the lb-
pubPlo la Ybxloo; an4 pmvlding eaholsrohl ln the Sationul
UrrLvsrBlty of x4Jxlooto 6tuis~t8 oi tbr)alrvelY3ity ot TextM.
          The property~oonYsyodby ml4 Goorze13e?:c:s is now
xmitd by the Bond of Begmto for #cake owpiwr~, rtn4the
revenue thererromla plnccldto the czodIt of tho ‘9. D. Pqr-
DDE Iatoraatloaa13oholarhl9 Fund."
          The property eoavryed by Silk. Ho$& ~6 .fndmpeadent
Hx4outoror tilea5t6teof VI.0. Bog& 4dQSO86b~et al, aon-
sirts of real art@e, mlueralrights, oil royaltiles,     bends
rotss, ahtuwsof .*ok and other propertywhisk wfstitutad
the residueof thiiG+mtnta of a. C. 80%~ deabd664.
                                    deawwbd, provide4that

          "The i306x-d
                     of Bemntr of the %lvcrtslty.cC
     Tesa8, 60 that eaid Xioardof liezrbnto wiy  dnoto
     uU or aa ~uob OS it a8 mey be aeoassargto the
     eodownent,establi8hmentaod maintonwoe of a
     lrotutifund +a4 to aeoura the aezvlocrr       of man
     of prove4 lam&Slagto QolAvtrormme~ orrandwn
     luoturoron tit* WltotJl,lltsntulw,     art ud
     mob1 and politicalrx9orieoosaf m&lad.             The
     oontrolllngpawpotiat thl8      fouadatlon 'should
     k to lwburu ur.~ppo*ualtyto thu U~vorsltg
     and the aoopla OS Terar for knowing what the
     real aonlcvermnt#aad      at expwleaoe or isan-
    klod huve beea* To thfl".cm4 the laotuxon m-
    talrudby oold foua4atioa  4, ln the dlrore-
    tioa OS ths aut&orlt~lewof t&e Unlvorslt, end
                                            t
    IN the inmao of the foundationmay jmrJili
    delivertheir rempaotlve8ddrsseci8 on imica-
     tion at any eduoatloaal institution publto
    library,towi h&L, puta   art lnrrtituto,
                                           pub110
    audltarlum,sto within the state 0r Twaa
    9rovldodaa ad&ion   bo ohan@.   I sa9eolkt
     nquqat that, at lu¶8t dutiagthe ftrfit
     three to five year8 of this ioundationmrk
     ettatloonand a0 ha818 be    t8n by ret4nad
     180tuxor8of aatfaaal abllp'ty and raputa-
     tlon to the oalu8~aadao*io8 oi eduoation
     mid the duty aad obllgotQp of our mmmon-
     wealth aa& all lte dlvl8l@ns, to eetgbll8h,
     equl ar!a.mt ofi.:a00 ,ygWf 1s not Far
     lXQOPleaoe;agP,Inao&d ~~~~Cduo&nalfaolll-
     ties in keepinedith t&8 dignity and ssplra-
     ti0ti     0r WT gr86t Sttit8,*
              Shea the Coa8tltotlonoi TBXM YBI)adopted,   the
    918 at the State provided for the eetubllalxuutof tlm
r nl.rmrlty or Tem8 b$ the 8wloptl~01 Artlcly VII, ss6tlon
10 theraoi.
              2ho Oonstltutioaal80 provides POT the establi8h-
     a a mulate.naao~
a a nt   d            o fa ly5tUn ot Srba ;abUo a0~001aby
 tha adoptlon of Artlo   vat, S3eotlon&, rti rue% t.hsphrase
 *a geawai 4lffoniaaof kn~wl8U~eba1n.g earontial to the
pxq88nartionof tho Ubortieo 8~6 right61 ot tb p80plo,*
,~obp    ~~oogni~lagthat th8 eduoetfoa or th8 aa88e8UM
r~~.iUotloa ot the 8tut8 govera58at. tiithlnala8 yo8n
Uft8T tih8PaOptiOn Of th8 oOLU&itutiOA,tb sUpT6X8 fhdi
rooogalaod thut  eduoatlon w,&sa gOvem&antti rupotioa in
the Busa of Cas&mo 118 Vro~inr Aosbs§q, 64 mr. (iTSI
               The Unlver8lty of Tens ir * departmat oi the
atate Spmrmmnt onat& for~th6 purposeof oduoatloa.
8am~ PO. tsami 40 61.w. (ah) 81, -4 uklahoaaA. e ii.
Colleg6vs. I&*;   UZ Pm, 91Ll. Aad In th8 ease gf
mhran        rr..Cuvuaau&;85tI 8. f. "BI, Chlet JlzstloaJon88
sol~t
         "The BtatoIhlvrrrrlty 'iaa pub110 in#tl-
     tutlan authorls8il
                      b{ tha ColPstltutlon
                                         OS t&
     stete or T8xM. . .
         Th8 UaWmlty ertTsur we8 mtabllah.4 by elm
Aot OS DiSl (Oh. 7s. Aat@, R8&dax ~raeioa,L7th teedrle-
tuxo),sad 1s under the ooatml OS the Bourd of Bomnw by
M &at OP tb hdfi8btur8,    ana raid bard a8riv08al.1 0r it8
pou8r8and dutkr rraa the Ls&laturo   or Taxam. Arti
             Irrtb o8%8bnta6 krre OS Daitmuth Ooll8goVO.
itfii~%     waa hsM that,muoh orlloa%uueN 8tate ofit
aaxae Xi that aa68,.Qhll)f
                         Justlor Xaawhnllwd tho foLlou-
w3 rpogua&QJs(
            Vheib oduoetlon &r aa objeot of ZUatloaU
                          r eubJwt OS logLalatloa,
                          xw aey bo an lnmtlbutloo
       roundadby the &werriiwt en6 plaoe4 SatbUy
       u&r.lts laao6Sato ooatml, the ofiiocm or
       ~m&M~ld    b* p&ii0 OrZifBoX3,
                                    MWMblO UCI'
       ,olulaOly80 the @Dwz%wiJBnt*
                                 none wi1r Gong.'
                   IIIthe 6aw 0r s lawn ~0. u0odward, ha7 S. w. 639,
 chsef   Juatioo       LbOleodon l9 4:


       ooatrol of tb Un$vwrity aad ltirr
                                       propertier,*
           1% lB,'tbs&wm ,our0 lnion trat    the UnsYorrlty
 0r TOXAB 18 a dopnrlaunt ol tho a&t. of Tom8 au6 ia opar-
 atod for the we.aPrl boarfit of the publio,en4 that itr
Board or lbmatr arc) *at+ otflomn.   T1L)mfore,     had
thatbrlongb to th. ~alverulty of Texas $8 land We  .bqton@i
                                                ul;e
to tha atao  of %w.a&
                   2he pator to   tax   &e an attrlbuto oi aover&nty
 aad tba utont          to whioh thb      mrr say be oxorolmd far
 -ommunontU 9ur908o8 find8 it8              onl llz&tstlon In the
irGa8titUtkOS. StXlkttO~ 110 m&8              iGDU-a &Urt, ls? 8. W.
1170 (writ refuaodL Taxatical8lab3natin       rovonlgnty
m&lthout    whfoh a ootmtltutloesl oarrnnmt oaanot
        f8i8 ro8to&d~8ho~gJUa t urobytho $emrrrl
@'tkA&lflogi~latlvopourr uhrthar S~POifbti]J oaurabd
;; th; nFt$tutioa, wg      the ~s-8 to ba lx u o lr ~by  O
             T h oooamtltu8loml    Vi8iOD8 sn retuonao to
St: tlxw*f&o, aro noeo wual.4 !- ntondodtw uabrrtoo6
08 1 ir ~t~tb   XU
              aAd rO6trtOtioSSt& &it@
                                    W%lXUOh Otb
                                              , S
a 8a dZro6Cgrant,Offlu paw $0 UhtJ‘L&irlatum* 4 Tax.
sur. pe .a.
               TIM08 &M dOri,i?ed
                               tiQb0 th0 burdcta~,
                                                 O@ Obat@M,
.Sy&d,d,~
               4
state,42
         Tlro subjoO%oot turrrlria usdorour oomtltut&oaU
tiE4tat1cmulfir*@pxlalwllJ ompwtrurd prmMq lutatrur,
 uo   larlod b the. St&o &or              ita   mroroign   garor   on the
 ~ODUt# Of I t8 OititUU fOr @WirPaaqt~ 9ucp0HI Oolf.
                                                            289


Eonorablof. W. Calhoun,Pa(ga8




taxatgoa
       ir to prcduoothe roverku6~
                                with whioh to     ocmOuot
tho bWta*88 ai th0 aMto it i* @Attidy inOOAdBtWt rdth
our theory or govornmnt ior the propmtiyof thm aato to
be tax&, in order to   O&U@0 th0 3!OAOy t0 ba OXP AdOd by
tho etato. 88 Dao. (8f) 1094, Sat0 vs. !&ant of Uouaty
Commlrrlsrurs (Sup.'Ct.Oklahoma).
         2ha pups* 0r texatioa being otiyrortho mi8-
iagof ncaoy withrbiohta wrry on the gwe~moutalhao-
t&oy to bai t,h8 rOpOt%JOf tho 8tntOwould OIII &UnQu&%t
         moaoy ou? Qr aw pookot and guttingit IA aaothor.
A8 otat
    -3   bp JurtiorBntton in the aaoo of i3tatov*. Looko,
30 Ae t. R. 409 (sup. Qo. bw XodoQ):
         "All era.QptioM grantalfmal krxation    pPo-
    oeod apon the tbooryof publio p&lap, but $he
    publlo pQll0y ul*ol.nd18 not alsap t&o sa#$.
    Par lastmoo tho qanzptlona   grar:ted  by ths~:abeuo
    %UOtOd OOASthUtiOSluDPQViSiOAto oharah
    perty, publlo llbmrlu, e6uoationaland o=-
    table ln8titut10na, aad OOlWt~i08s, not usea
    aad held tar private or eorporata prorlt, pro-
    'ooedmm the theoepor the publicp,oodaooon-
    PlkhOd by thtrm,.SIadOf th0 &motiiarbdnoflt
    derlrodbythe publioln&doar~lfm~pthoirootr-




    and nador    it
    mot tho donmn6or thmo llzo y &rids thnb the fib-
    is0 80uld ‘%htU b0 krrhg it8oir fo &tSWd~oCrth0
    aonoy dth whirh to pxto yolk the taxes
    prevloualyaraoaae& ‘3 kb bmritsng AO QW
    exo0p~ bho   aario0n~08iplJRI*
                              @I WllaOb     and dir,
    bumo 8ueh 1yveme8, rlmm aqmarrtloo     at&$
    oroly IO~TO td iaorowo the burdan tit a&h
    usola88 and idlo Ubromoay~Anotherraaelderatioa
tbaoreblo         J. W. Calhow,             Pa*        6


       uhioh should n& bo m~rloOhd,                           i8 that
                                                       is ta 64~ pnrvuty
                                                  to       MI burden&     With
                                              mightlotvo It ratlrelj
                                              QWW1088rclneS8       Of     It8
                          bay the taxerwhenduo,
                                       te
       ead allouln~tb mua to k lold ana tho
                   t0 thirdpztloll.'
       tit10 parlbod
                        la 80 far ma proputy
              ‘Thoreforo,                                                 bulon Ia8 to the
8tQk    ia   OGAOUWd,            OXO!3#hA              fX0~   tAJD%tiOA    %8 t Ii 0 BdASrSi
rti8   aad not   oxorptIoac BOrOXO 8U?hpXOyYJWIg
                     tha                           k
oub ootod to t8xatIonIa any form, the laton Ioato o 80
c4ua bo deolarOdeither by a maa OAnOtsantor by oleat
IzplIaatIoa0r law. 1 Pao. (&) 6Obj &A& Point Irrigntlon
~;Stl'iOt We Cawdoa,ot ll (&up. ct. OrOgOdm
          Then lr nothl~@la our statuteswhIoh'mnkoolaud
beloagingto th8 rtcrta8tbjOotta     ta.XAtioa,
                                             aad t&n, i8
nothIngIn the CunstItutloawhl8hb,:     orp3m~8 6oolWatIOu or
by %JBpliOatiOllWOtid prXIdt #uah tU8tiOA,  OWlOpt 8111
b0 haxeinarter mad.     Oi oounao ktlolo VIII, 8eotIoa 1
of the OO~titUtiOa pXov~d8fh  tbnc all propoEtpin thi8 atit
shall be CaXd IA proportiont0 It8 Value, whether owlredby
nnturalperaono or aor,*ntiona ; *ad Art1010 VIfI, #ootlo~ 11
proviAusth~tal1              propaxty,            what!wrowmd by pareoarror
oo?q~ratloar,phullbo     asroasedfortUfitIoA. While It Ia
true tht    thas@tit0 ha8 mom oftho atcrIbutW of a oo
tlon, wo b8liOVethat    the ra-ettt0r8
                                   or tho                 d not
                                            constItutIoniI--
iAtend't&it   the woordc4rparatioatoul.d  lnoludotho *tat*.
                  It Is our opinloa that land                                     to mo stat0
Of   %XAS    ir     aXapt       tram    trXd%QA             AAh                  8 AA   lIgXW38
sMatmAtw            that  wo da not lnvo aisyd*ol8loru eofn
                            orroot*
this JUr~SbIotiOn  dlrrotly011,this DOtit, but in the,Oa80 of
Taylor~8. Bobi&Sail,  D Se Ye MS, tho SupXom Mt       held
that land6 808 apart by tha state for the QcntPaotor,  68
        rOr t&O OOAStrubtbthOf th0 Ca?itOlOf %1h8, t0 b0
pWJ?LOZoi
            bim whaa eatnod ia tha mmOfB8 Qr th0 rOrk 18
oofw'Syb&~tb~
nbt 6ubjeot ta tfuatioa, as latml d d u&or a ooatraot #or
DU~hWO   rPOZ@tht3fita%W.
              TurthoanQr8,
                        tha atme haswtu held itaku sub-
jeotto taxation oxarpt by 8peolU unotmont. This 18 pond
by ths hot thrt *hen the eta* dooldodthet tho l.urdbolen&-
Honorable J.yi.Calhoun,Pw~e    7



ing to the Permuwrt UniWiElty IhmC dn~u1.d  be abjec+to
taxationfor oounty purposr8, it wlpa neoeeoery to adopt
ArtioloXX, kotlon 16 (a) oi the Conntitutlon.The lands
in questionlo not mbjeotto taxationunder th4 rrbvvo
amandmnt booawo it ia not a part of the Per~lsnsnt Unimr-
ally Itand,axf it did not belong to the Unlraroityat the
tb0 68id a314d.tdi   wont into lrr00t.
         WoOthing
                ln thi8 oplnlonis to bo oonrtrmd as
bgdFoRFt; the statedoe@ not have euthorltyto tar ltr
           .
         w4 4r4 Or th4 Opid0~1 that th4 jVOp4rtg 0013~ 4d
tothe k%ard 0r'Rogsnta'r0r th4 u44 nnd brneiit 0r th4 "tOii-
                          Boggs and kU4 Ho&g L property
verdty ot Texas bp~..Goort;e
belongingto tho stat4 and lb thersiors 4x4@   fron taxatfon.

           W4 8lnoorelj'trurt that th4 Poregoing tulip   onsw4r6
your lequl2-y~
                                    Yourr very truly